internal_revenue_service number release date index no department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-104980-99 date date re legend spouse decedent k l m n county state date date date dollar_figurex dollar_figurey dollar_figurez dear this is in response to your letter of date and prior correspondence submitted on behalf of spouse in which rulings are requested concerning the application of sec_61 sec_1001 sec_2511 sec_2519 sec_2601 and sec_2652 of the internal_revenue_code facts the facts and representations submitted are summarized as follows decedent died testate on date a resident of county state decedent was survived by his wife spouse who is also a resident of county state decedent and spouse lived for the entire 22-year duration of their marriage in state which is a community_property_state decedent and spouse had no children spouse has five children from a prior marriage decedent was also survived by his nephew k and his grandnephews l and n l and n are the sons of decedent’s niece m who predeceased decedent under the terms of decedent’s will certain tangible_personal_property was bequeathed to spouse and to other individuals the residue of decedent’s estate was bequeathed one-fourth to a marital trust governed by article fourth of the will and three-fourths or the entire residue if spouse predeceased the decedent to be held managed and distributed in accordance with article fifth of the will article fourth of the will provides that commencing on the date of decedent’s death the trustee is to pay or apply for spouse’s benefit all of the income from the marital trust not less often than quarterly the trustee is authorized in the trustee’s discretion to pay or apply additional funds from the principal of the marital trust to provide for spouse’s reasonable maintenance support comfort and welfare as the trustee deems necessary or advisable article fourth further provides that upon the death of spouse all income of the marital trust which is undistributed is to be distributed to spouse’s estate and the balance of the trust property is to be held managed and distributed in accordance with the provisions of article fifth in the same manner as though decedent had died immediately after the death of spouse the pertinent terms of article fifth are as follows the trustee is to divide the article fifth property into two equal parts one part is to be held in trust for the benefit of decedent’s nephew k k trust the other part is to be distributed free of trust to the living descendants ie l and n of decedent’s deceased niece m by right of representation the trustee of the k trust is to pay or apply all of the net_income from the k trust to k or for his use or benefit for and during his lifetime upon k’s death the remaining balance of the k trust is to be distributed free of trust to k’s descendants and if k has no descendants then living to the surviving descendants of decedent’s deceased niece m by right of representation decedent’s estate timely filed a federal estate_tax_return form_706 a qualified_terminable_interest_property qtip_election under sec_2056 was made on the return for one-fourth of the residuary_estate passing to the marital trust hereinafter qtip_trust on schedule r of decedent’s estate_tax_return the estate made the election under sec_2652 after decedent’s death spouse claimed that certain properties included in decedent’s gross_estate on the federal estate_tax_return belonged to her as her separate_property and her one-half interest in community_property spouse alleged that the trustee of the qtip_trust l improperly exercised his discretion to invade principal of the trust for her reasonable maintenance support comfort and welfare by refusing to make any distributions of principal to her spouse also objected to the investment strategy that the trustee pursued with regard to the qtip_trust on date spouse k l and n reached an agreement to settle spouse’s claims the stated purpose of the agreement is to resolve separate_property claims and community_property claims of spouse the administration of the probate_estate and the qtip_trust and to preserve the relationships the parties have among themselves their extended families and mutual friends under the terms of the settlement agreement the amount of dollar_figurex will be paid to spouse in cash or other_property in settlement of her claims for separate and community_property the agreement also directs that the trustee of the qtip_trust pay the amount of dollar_figurey to spouse in exchange for spouse’s release of her rights to any part of the principal of the qtip_trust the agreement further provides that spouse will sell her income_interest in the qtip_trust to k trust l and n for cash or other_property valued at dollar_figurez the consideration will be paid proportionately in accordance with the respective interests of k trust l and n in the remainder of the qtip_trust the purchase_price of the qualifying_income interest in the qtip_trust dollar_figurez is equal to the actuarial value of spouse’s income_interest as of date determined under sec_20_2031-7 of the estate_tax regulations based on the value of the corpus of the qtip_trust as of date until the sale of spouse’s interest in the qtip_trust is completed the qtip_trust will continue to pay the income therefrom to spouse according to the terms of the trust however income earned after date and paid to spouse will reduce the purchase_price dollar-for-dollar the settlement agreement recognizes that federal gift_taxes will be imposed as a result of the sale of spouse’s qualifying_income interest in the qtip_trust under sec_2519 the agreement confirms spouse’s right to recover such taxes from the persons who will receive the qtip property pursuant to sec_2207a of the internal_revenue_code the settlement agreement however places a ceiling on spouse’s right of recovery the settlement agreement provides that the qtip_trust will terminate upon completion of the sale of spouse’s qualifying_income interest and the corpus will be distributed in two equal shares in accordance with article fifth of decedent’s will one part will be held in trust for the benefit of decedent’s nephew k and the other part will be distributed free of trust to l and n the surviving descendants of decedent’s niece m by right of representation the settlement agreement is contingent on court approval which has been obtained by the parties and favorable rulings from the internal_revenue_service the following rulings are requested the receipt by spouse of cash and other_property pursuant to the settlement agreement relating to spouse's community_property and separate_property claims does not constitute taxable_income in the event that contingencies are removed and the sale by spouse of her interests in the qtip_trust becomes final income of the qtip_trust paid or payable to spouse with respect to income earned by the trust after date is properly classified as proceeds from the sale of spouse's income_interest as of that date as provided in the settlement agreement the sale of spouse's income_interest in the qtip_trust constitutes a taxable sale for income_tax purposes the character of the income from all proceeds of such sale constitutes long-term_capital_gain in determining the amount of gain_or_loss any income_tax basis in the income_interest of spouse relating to the income_interest must be disregarded in accordance with sec_1001 the sale of spouse's interest in the principal of the qtip_trust by spouse constitutes a taxable sale for income_tax purposes the character of the income is long-term_capital_gain in determining the amount of gain_or_loss any income_tax basis relating to spouse's rights to invade principal may be given regard the transfer of spouse’s income_interest in the qtip_trust is a transfer for full and adequate_consideration and therefore does not constitute a gift subject_to gift_tax under sec_2511 under sec_2519 spouse is treated as making a gift equal to the entire value of the qtip_trust as of date reduced by a the value of spouse’s qualifying_income interest as of the date that the actual transfer occurs b the amount_paid to spouse under the agreement for the release of her right to principal invasions and c the amount of gift_tax that spouse may recover under sec_2207a as authorized under the settlement agreement for purposes of the generation-skipping_transfer_tax gstt spouse is not treated as the transferor of any portion of the qtip_trust the sale of spouse’s income_interest in the qtip_trust will not result in spouse being treated as the transferor of the qtip_trust no gstt will be imposed on spouse with respect to the sale of the income_interest or on the gift resulting from such sale under sec_2519 ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained sec_102 provides that gross_income does not include the value of property acquired by gift bequest devise or inheritance however sec_102 provides that sec_102 does not exclude from gross_income the income from any property referred to in subsection a or where the gift bequest devise or inheritance is of income from property the amount of such income in 305_us_188 an heir received property in a distribution from a decedent's_estate under a valid compromise_agreement with the executors of a will the court held that the exemption for property acquired by inheritance applied the court rejected an argument that one should look to local law to determine whether an heir has technically acquired property by inheritance for purposes of the exclusion id pincite the cash and other_property received by spouse pursuant to the settlement agreement relating to spouse's community_property and separate_property claims is cash or other_property to which spouse is already entitled see eg revrul_76_68 1976_1_cb_216 revrul_74_278 1974_1_cb_108 revrul_74_68 1974_1_cb_106 clarifying revrul_68_408 1968_2_cb_193 thus no sale_or_exchange will have taken place see sec_1_1001-1 therefore spouse's receipt of such cash and other_property pursuant to the settlement agreement relating to spouse's community_property and separate_property claims does not constitute taxable_income this ruling is contingent on the cash and other_property that spouse receives relating to her community_property and separate_property claims in fact being the community_property or separate_property of spouse or the property of decedent’s estate the fact that there is a settlement agreement does not by itself mean that the cash and other_property that spouse will receive is spouse’s community or separate_property see marcus v commissioner t c memo where the court found that even though cash was received pursuant to a settlement agreement and therefore under the rationale of lyeth v hoey was a substitute for a bequest the portion attributable to appreciation of the property was taxable_income therefore this ruling does not apply to any portion of the cash or other_property received by spouse that represents income to the estate ruling spouse requests a ruling that income of the qtip_trust paid or payable to spouse with respect to income earned by the trust after date and before the sale is made final is properly classified as proceeds from the sale of spouse’s income_interest as of that date as provided in the settlement agreement these payments are amounts that spouse is entitled to receive as the income_beneficiary of the trust these payments will belong to spouse regardless of whether the sale of the income_interest takes place because spouse is receiving these amounts irrevocably as the income_beneficiary of the trust the payments are not amounts realized from the sale_or_exchange of the income_interest when a taxpayer receives a lump sum in exchange for the taxpayer’s right to receive future income from property that does not represent a conversion of a capital_investment the taxpayer cannot characterize the transaction as a sale of property 356_us_260 the conversion of income already received by a beneficiary of an estate into principal was not permitted as part of a compromise_agreement of a wife’s claim against her deceased husband’s will 579_f2d_185 2d cir this is especially the case in the present situation in which spouse will already have received the payments from the trust at the time the sale of the income_interest is consummated and spouse will be entitled to keep the payments whether or not the sale is consummated the fact that the amount that will be paid for the income_interest will be reduced by the amount of income that is paid_by the qtip_trust to spouse after date and before the sale is made final does not change our conclusion accordingly we conclude that income of the qtip_trust paid or payable to spouse with respect to income earned by the trust after date is properly characterized as income of the qtip_trust that is paid to spouse as the income_beneficiary ruling sec_1001 provides that in determining gain_or_loss from the sale_or_other_disposition of a term_interest_in_property that portion of the adjusted_basis of such interest which is determined pursuant to sec_1014 sec_1015 or sec_1041 to the extent that such adjusted_basis is a portion of the entire adjusted_basis of the property shall be disregarded for purposes of sec_1001 term_interest_in_property means a a life interest in property b an interest in property for a term of years or c an income_interest in trust sec_1001 revrul_72_243 1972_1_cb_233 states that the service will follow 157_f2d_235 2d cir cert_denied 330_us_826 which holds that the proceeds received by the life_tenant of a testamentary_trust in consideration for the transfer of her entire_interest in the trust to the remainderman are to be treated as an amount_realized from the sale_or_exchange of a capital_asset under sec_1222 sec_1222 defines the term long-term_capital_gain as gain from the sale_or_exchange of a capital_asset held for more than year if and to the extent that such gain is taken into account in computing gross_income under revrul_72_243 the sale by spouse of her life interest in the qtip_trust will be treated as the sale of a capital_asset since the decedent died on date the gain would be long-term_capital_gain under sec_1001 any income_tax basis of spouse in her income_interest in the trust will be disregarded we conclude that the sale of spouse's income_interest in the qtip_trust by spouse constitutes a taxable sale for income_tax purposes in determining the amount of gain_or_loss any income_tax basis in the income_interest of spouse relating to the income_interest must be disregarded in accordance with sec_1001 the character of the income from the proceeds of such sale constitutes long-term_capital_gain however this characterization does not include income referred to above in ruiing the sale of spouse's interest in the principal of the qtip_trust by spouse constitutes a taxable sale for income_tax purposes any gain_or_loss on the sale of spouse's interest in the principal of the trust would be recognized under sec_1001 the gain would be long-term_capital_gain since the decedent died on date since sec_1001 applies to income interests in trust but not rights to principal spouse's basis in her interest in trust principal would not be disregarded we express no opinion on the allocation in the proposed settlement agreement of amounts to spouse's community_property interest spouse's separate_property interest spouse's income_interest in the qtip_trust and spouse's right to receive principal distributions from the qtip_trust the validity of the allocation is a factual question ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property transferred is real or personal tangible or intangible sec_25_2511-1 provides that for purposes of sec_2511 the gift_tax is not applicable to a transfer for full_and_adequate_consideration_in_money_or_money's_worth sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_25_2512-8 provides that transfers reached by the gift_tax are not confined to those only which being without a valuable consideration accord with the common_law concept of gifts but embrace as well sales exchanges and other dispositions of property for a consideration to the extent that the value of the property transferred by the donor exceeds the value in money or money’s worth of the consideration given therefor however a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm’s length and free from any donative_intent will be considered as made for an adequate_consideration in money or money’s worth in the present case the determination of the price at which the remainder beneficiaries agreed to buy and the spouse agreed to sell spouse’s qualifying_income_interest_for_life in the qtip_trust was the result of labored negotiations among the parties involved assuming that the sale is one made in the ordinary course of business in that it is bona_fide at arm’s length and free from any donative_intent it will be considered a transfer made for an adequate_consideration in money or money’s worth and it will not constitute a gift under section sec_2511 ruling sec_2519 provides that any disposition of all or a part of a qualifying_income_interest_for_life in property for which an election had been made under sec_2056 is treated as the transfer of all interests in the property other than the qualifying_income interest sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qtip property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_2511 as discussed above in sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2207a provides that if a gift_tax is paid with respect to any person because of a transfer made by that person under sec_2519 then that person shall be entitled to recover the tax attributable to the transfer from the person receiving the property revrul_75_72 1975_1_cb_110 holds that gift_tax imposed on a transfer that is paid_by the donee may be deducted from the value of the transferred property in determining the amount_of_the_gift if it is established that the payment of the tax by the donee or from the property is a condition of the transfer if at the time of the transfer the gift is made subject_to the condition that the gift_tax is to be paid_by the donee or out of the transferred property then the donor receives consideration for the transfer in the amount_of_the_gift tax to be paid_by the donee thus under sec_2512 the value_of_the_gift is measured by the fair_market_value of the property passing from the donor minus the amount_of_the_gift tax to be paid_by the donee revrul_81_223 1981_2_cb_189 holds that in determining the amount_of_the_gift the gift_tax liability assumed by the donee may be deducted from the value of the transferred property if the payment of the tax by the donee is a condition of the transfer the donor’s available unified_credit must be used to reduce the tax_liability that the donee has assumed to the extent the unified_credit is available in a case like the present one where the gift_tax will be imposed as a result of a transfer under sec_2519 sec_2207a statutorily shifts the tax burden but not the liability for paying the gift_tax to the donee in reimbursing the donor for the gift_tax paid pursuant to the statute the donee provides consideration for the gift the donee’s payment inures to the benefit of the donor because it reimburses the donor for gift_tax that the donor was liable for and would otherwise be required to pay out of the donor’s own funds accordingly we conclude that upon spouse’s disposition of spouse’s qualifying_income_interest_for_life spouse will be treated as making a gift under sec_2519 under sec_2519 the gift_tax will be imposed upon on the entire value of the qtip_trust as of the date that the actual transfer occurs reduced by the value of the spouse’s qualifying_income_interest_for_life on the transfer date the amount_paid to spouse for the release of her interest in trust principal under the settlement agreement and the amount of gift_tax that spouse recovers under sec_2207a as limited under the terms of the settlement agreement ruling sec_2601 imposes a tax on every generation-skipping_transfer gst under a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax generally applies to any generation-skipping_transfer made after date a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest_in_property_held_in_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 the term direct_skip means a transfer subject_to a tax imposed under the gift_tax or estate_tax provisions of an interest in property to a skip_person sec_2613 provides that a skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust - a if all interests in the trust are held by skip persons or b if there is no person holding an interest in such trust and at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2652 provides that except as provided in sec_2653 the term transferor means - a in the case of property subject_to the estate_tax the decedent and b in the case of property subject_to the gift_tax the donor an individual will be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof the estate of the decedent may elect to treat all of the property in such trust for purposes of the generation-skipping_transfer_tax gstt as if the election to be treated as qualified_terminable_interest_property had not been made in the present case decedent’s estate made the election under sec_2652 on decedent’s estate_tax_return to treat the property in the qtip_trust as if the qtip_election had not been made as a result decedent is considered the transferor of the property in the qtip_trust upon spouse’s sale of spouse’s qualifying_income_interest_for_life in the qtip_trust spouse will be treated under sec_2519 as transferring all interests in the trust property other than the qualifying_income interest however as a result of the sec_2652 election the decedent is treated as the transferor for gstt purposes and the sale of spouse’s income_interest in the qtip_trust will not result in spouse being treated as the transferor of the qtip_trust accordingly we conclude that no gstt will be imposed on spouse as a result of her disposition of the qualifying_income interest and the resultant transfer under sec_2519 except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent enclosure sincerely yours office of the assistant chief_counsel passthroughs and special industries by katherine a mellody senior technician reviewer branch copy for sec_6110 purposes
